116 F.3d 483
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Brian BRUSH, Plaintiff-Appellant,v.ARIZONA DEPARTMENT OF REVENUE;  Paul Waddell, ActingDirector, Defendants-Appellees.
No. 96-17347.
United States Court of Appeals, Ninth Circuit.
Submitted June 17, 1997.**Decided June 20, 1997.

Appeal from the United States District Court for the District of Arizona, No. CV-96-02069-PGR;  Paul G. Rosenblatt, District Judge, Presiding.
Before:  GOODWIN, SCHROEDER, and TASHIMA, Circuit Judges.


1
MEMORANDUM*


2
Taxpayer Brian Brush appeals pro se the district court's Fed.R.Civ.P. 12(b)(1) dismissal for lack of jurisdiction of his 42 U.S.C. § 1983 action.  Brush contends that the Arizona Department of Revenue and its Director wrongfully deprived Brush of his property by instituting a levy for owed taxes in violation of Ariz.Rev.Stat. § 1341.1  The district court correctly concluded that the action was barred by the Tax Injunction Act, 28 U.S.C. § 1341.  Therefore, we affirm.


3
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 Brush also contends that the district court should have granted his motion for a default judgment, because the defendants failed to timely respond to his complaint.  The defendants, however, did respond to the complaint, by filing a timely motion to dismiss.  The district, therefore, properly denied Brush's motion